DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AND RESPONSE UNDER 37 C.F.R. §1.111, filed December 16, 2021.  
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated September 16, 2021, page 2, is withdrawn.
Applicant has amended the claims to successfully overcome the claim rejections under 35 U.S.C. 112(b) (pre-AIA  second paragraph) as set forth in the prior Office action, pages 2 and 3.  Accordingly, the claim rejections under 112(b) are withdrawn.
Applicant has amended independent claims 1 and 10 to incorporate the allowable subject matter of now-cancelled claim 2.  Accordingly, the claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 as set forth in the prior Office action, pages 4-9, are withdrawn.
Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s printer, including a controller configured to:

	- in a case where the first capability information request is received from the first external device, send the capability information and first print setting information to the first external device via the communication interface;
	- in a case where a predetermined operation is performed on the first external device after the capability information and the first print setting information have been sent to the first external device, receive a first deletion request including first specific information and the first user identification information from the first external device via the communication interface, the first deletion request being for requesting deletion of one of the one or more print setting information in the memory, the first specific information being for identifying first print setting information among the one or more print setting information in the memory; and 
	- in a case where the first deletion request is received from the first external device and the first user identification information is stored in the memory in association with the first print setting information, delete the first print setting information identified by the first specific information from the memory.
 	Claims 4-9 depend from claim 1.
	Claim 10, drawn to a non-transitory computer-readable recording medium storing computer-readable instructions for a printer, similarly recites the allowable subject matter of claim 1.

 	- receive an access request for requesting an access to a web server in a printer from a first external device via the communication interface;
 	- in a case where the access request is received from the first external device, send acceptance screen data via the communication interface, the acceptance screen data representing an acceptance screen for accepting an input of user identification information;
	- in a case where first user identification information among the one or more user identification information is inputted to the acceptance screen after the acceptance screen data has been sent to the first external device, receive the first user identification information from the first external device via the communication interface;
	- in a case where a predetermined operation is performed on the first external device, receive a first deletion request including first specific information from the first external device via the communication interface, the first deletion request being for requesting deletion of one of the one or more print setting information in the memory, the first specific information being for identifying first print setting information among the one or more print setting information in the memory; and
	- in a case where the first user identification information and the first deletion request are received from the first external device in a first situation where the first print setting information is stored in the memory in association only with the first user identification information, delete the first print setting information identified by the first specific information from the memory, wherein in a case where the first user 
 	Claims 12-16 depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677